COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-351-CV
 
 
BERNARD 
WILLIAMS                                                             APPELLANT
 
V.
 
DELISIA 
MATTHEWS, U-HAUL CO.                                            APPELLEE
OF 
TEXAS, AND U-HAUL CO. OF
TEXAS 
A/B/A U-HAUL WESTSIDE CENTER
 
 
----------
FROM 
THE 236TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
April 12, 2004, we notified appellant that its brief had not been filed as 
required by rule 38.6(a). See Tex. 
R. App. P. 38.6(a).  We stated we would dismiss the appeal for want 
of prosecution unless appellant or any party desiring to continue this appeal 
filed with the court within ten days a response showing grounds for continuing 
the appeal.  We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
  
 
                                                                  PER 
CURIAM
 
  
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
May 13, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.